DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2021/0184819).

With regard to claims 1 and 11, Takeda teaches (see figures 1A-2B, 7, 15, and 17): A wireless device comprising:
one or more processors (see figure 17:  1001: paragraphs 308-309) ; 
memory storing instructions that (see figure 17, 1002: paragraphs 310-31) , when executed by the one or more processors (paragraphs 304-306), cause the wireless device to: 
receive, from a base station, one or more messages indicating (see figure 7: RRC configuration): 

an interval for switching uplink transmissions between a first panel and a second panel (paragraphs 161, 165, 170, and 203: 
  [0161] Furthermore, the configured grant-based transmission configuration (also referred to as a CG configuration below) includes parameters used for configured grant-based transmission. The configuration for configured grant-based transmission includes at least one of, for example, resource allocation, a periodicity and a repetition number (K) of a PUSCH used for configured grant-based transmission. Naturally, the parameters included in the CG configuration are not limited to these. A base station may notify the UE of the CG configuration by using a higher layer (e.g., RRC signaling). ) ; 
based on the interval, determine: 
a first portion of the number of repetition transmission occasions for uplink transmission of the transport block (paragraphs 87, 89, 112, 133, 173:
[0087] The UE may use a different RV for each repetition (UL data) of PUSCH repetitions. Information for giving notification of the HPN of certain PUSCH repetitions and the RV of each repetition may be included in DCI for scheduling a PUSCH and notified by a base station to the user terminal, or may be notified as part of UCI to be multiplexed on the PUSCH by the user terminal to the base station. Alternatively, the information may be uniquely determined according to a given rule (e.g., time/frequency resources used for the PUSCH or a DMRS sequence to be multiplexed on the PUSCH).  ) ; and 
a second portion of the number of repetition transmission occasions for uplink transmission of the transport block (paragraphs 87, 89, 112, 133, 173:
[0173] The base station may configure a plurality of CG configurations to at least one of a given carrier and Bandwidth Part (BWP) for the UE. Furthermore, each CG configuration may be configured to include the repetition factor (K), and information related to a TCI state associated with each repetition of PUSCH repetitions (see FIG. 9). );  


    PNG
    media_image1.png
    382
    856
    media_image1.png
    Greyscale

transmit, via the first panel, the first portion of the number of repetition transmission occasions of the transport block (paragraphs 42, 89-90, 163, 171, and 275-280: see figure 15
 [0280] Furthermore, each transmitting/receiving section 203 may transmit a plurality of uplink shared channels (PUSCH repetitions) associated with a plurality of transmission and reception points.) ; and 
transmit, via the second panel, the second portion of the number of repetition transmission occasions of the transport block (paragraphs 42, 89-90, 163, 171, and 275-280: see figure 15).  


    PNG
    media_image2.png
    668
    861
    media_image2.png
    Greyscale

With regard to claims 2 and 12, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to switch an uplink precoder for the uplink transmission via the first panel based on the interval for switching uplink transmissions (paragraphs 43-46, 88, 90, 102-106, and 348: 
[0046] In addition, the "TRP" may be paraphrased as, for example, a network, a base station, an antenna apparatus, an antenna panel, a serving cell, a cell, a Component Carrier (CC), a carrier and so on. Furthermore, that "TRPs are same" for different transmission/received signals or channels may be paraphrased as that a TCI state, QCL or a QCL relationship, precoding, beam forming or a spatial reception parameter is same between the different transmission/received signals or channels or between reference signals of the different transmission/received signals or channels. Furthermore, that ).   
With regard to claims 3 and 13, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to switch the uplink precoder for the uplink transmission via the second panel based on the interval for switching uplink transmissions (paragraphs 43-46, 88, 90, 102-106, and 348:

    PNG
    media_image3.png
    524
    664
    media_image3.png
    Greyscale
).

[0051] A plurality of types of QCL (QCL types) may be specified. For example, four QCL types A to D whose parameters (or parameter sets) that can be assumed same are different may be provided, and the parameters are as follows: [0052] QCL type A: doppler shift, doppler spread, average delay and delay spread, [0053] QCL type B: doppler shift and doppler spread, [0054] QCL type C: doppler shift and average delay, and [0055] QCL type D : spatial reception parameter. )

With regard to claims 5 and 15, Takeda teaches: further comprising receiving a precoder indicator indicating: a first uplink precoder for the first portion via the first panel; and a second uplink precoder for the second portion via the second panel (paragraphs 46, 88, 90, 102-106, and 348).  
 [0348] In the present disclosure, terms such as "precoding", a "precoder", a "weight (precoding weight)", "Quasi-Co-Location (QCL)", a "Transmission Configuration Indication state (TCI State)", a " spatial relation", a " spatial domain filter", "transmission power", "phase rotation", an "antenna port", an "antenna port group", a "layer", "the number of layers", a "rank", a "resource", a "resource set", a "resource group", a "beam", a "beam width", a "beam angle", an "antenna", an "antenna element" and a " panel" can be interchangeably used.


With regard to claims 7 and 17, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive one or more transmission configuration indications indicating: a first spatial domain transmission filter for the first portion via the first panel; and a second spatial domain transmission filter for the second portion via the second panel (paragraphs 103-106: 
[0106] When determining one entry, the UE may transmit a PUSCH based on PUSCH spatial relation information associated with the entry. ). 
With regard to claims 8 and 18, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the one or more transmission configuration indications via at least one of: a radio resource control message; a media access control control element; and a downlink control information (paragraphs 102-104, 158-160:
[0103] Spatial relation information (spatialrelationinfo) for a PUSCH corresponds to information that indicates a configuration of a spatial association between a reference RS and a PUSCH. For example, a plurality of candidate beams for PUSCH transmission may be configured based on PUSCH spatial relation information. The PUSCH spatial relation information is notified to the UE by a higher layer (e.g., RRC signaling).  ) .

[0031] It is studied for NR that the UE performs multi -slot transmission on channels such as a PUCCH and a PUSCH. Multi -slot transmission is transmission over a plurality of slots, and may be referred to as slot aggregation or repetitions. Thanks to multi -slot transmission, it is possible to expect expansion of a coverage and improvement of received quality. 
).    

With regard to claim 10, Takeda teaches: wherein: the first portion comprises at least one first redundancy version (RV) of the transport block; and the second portion comprises at least one second RV of the transport block (paragraphs 85-87:  
   [0087] The UE may use a different RV for each repetition (UL data) of PUSCH repetitions. Information for giving notification of the HPN of certain PUSCH repetitions and the RV of each repetition may be included in DCI for scheduling a PUSCH and notified by a base station to the user terminal, or may be notified as part of UCI to be multiplexed on the PUSCH by the user terminal to the base station.).  
With regard to claim 20, Takeda teaches: A system  comprising: 
a base station comprising: one or more first processors; first memory storing first instructions that, when executed by the one or more first processors (see figure 15: paragraphs 275-280: see claims 1/11 explanation), cause the base station to: transmit one or more messages indicating: a number of repetition transmission occasions for uplink transmission of a transport block; and an interval for switching uplink 
[0266] The transmission signal generation section 302 generates, for example, a DL assignment for giving notification of downlink data allocation information, and/or a UL grant for giving notification of uplink data allocation information based on the instruction from the control section 301. The DL assignment and the UL grant are both DCI, and conform to a DCI format. Furthermore, the transmission signal generation section 302 performs encoding processing and modulation processing on the downlink data signal according to a code rate and a modulation scheme determined based on Channel State Information (CSI) from each user terminal 20. 
[0272] Furthermore, the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH), an uplink control signal (e.g., a signal that is transmitted on the PUCCH and/or the PUSCH and is, for example, transmission acknowledgement information), a random access preamble (e.g., a signal that is transmitted on the PRACH) and an uplink reference signal. 
[0273] Furthermore, the control section 301 may configure at least one of the quasi-co-location, the Transmission Configuration Indication (TCI) state, the Sounding reference signal Resource Indicator (SRI) and the spatial relation information to the repetition or the redundancy version of the PUSCH transmitted by the user terminal 20. 

); 

receive, based on the interval, a first portion of the number of repetition transmission occasions of a transport block; and receive, based on the interval, a second portion of the number of repetition transmission occasions of the transport block (paragraphs 251-259: see figure 13: 


    PNG
    media_image4.png
    474
    716
    media_image4.png
    Greyscale

) ; and 
a wireless device comprising: one or more second processors; second memory storing second instructions that, when executed by the one or more second processors (see figure 17 for processor and memory for UE/base station: paragraphs 304-310), cause the wireless device to: receive, from the base station, the one or more messages; based on the interval, determine: the first portion of the number of repetition transmission occasions for uplink transmission of the transport block; and the second 
 transmit, via the first panel, the first portion of the number of repetition transmission occasions of the transport block (see figure 15: paragraphs 275-280: see claims 1/11 explanation) ; and transmit, via the second panel, the second portion of the number of repetition transmission occasions of the transport block (see figure 15: paragraphs 275-280: see claims 1/11 explanation).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuo et al. (US 2021/0021322: see figure 8).
Choi et al. (US 2021/0176776: see figure 13)
Khoshnevisan et al.(US 2020/0367208: see figure 10)
Manolakos et al. (US 2020/0322026: see figure 8)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/14/2021

/MARCUS SMITH/           Primary Examiner, Art Unit 2419